In a matrimonial action in which the parties were divorced by judgment entered July 8, 2004, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Bivona, J.), dated April 21, 2008, as, in effect, granted those branches of the defendant’s motion which were to modify the *812defendant’s visitation schedule with the parties’ children and to clarify a provision of the judgment of divorce relating to the identity of the person or persons authorized to pick up the parties’ children for their periods of visitation with the defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff’s procedural objections to the order appealed from do not warrant reversal.
The plaintiff’s remaining contention is without merit (see People v Moreno, 70 NY2d 403, 405 [1987]; Matter of Petkovsek v Snyder, 251 AD2d 1086 [1998]). Prudenti, P.J., Miller, Chambers and Roman, JJ., concur.